DETAILED ACTION
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Mouraud fails to disclose "control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores," as recited in claim 1. See pgs. 12-13 of Applicant’s Remarks submitted on12/17/2021 (arguing that the prior art of Mouraud merely discloses a processor updating emission times of other processors in its local clock array, rather than the above recited limitation of claim 1). Examiner respectfully disagrees. 
As Mouraud details on page four, there is a close relationship between emission times and processing times.
etp is the current emission time on processor Prp
ptp is the current processing time on processor Prp
The variable etp switches to its opposite negative value if the CPC queue (spikes to be emitted) becomes empty, and switch back to opposite positive value when new events arrives in CPC queue. Same behavior for the variable ptp according to the state of the CMC queue (spikes to be processed). Those two variables play a fundamental role for controlling the scheduling on the set of processors.
Mouraud, page. 4, right column.(Emphasis added).   
	
	With this background information in mind, Applicant’s argument ignores the crucial importance in which the clock array’s stored values of etp play in controlling the processing times ptp of other processors Prp. As Mouraud states on page 5, right column, “[t]he links between emission time etp and processing time ptp are clarified below….”(Emphasis added).  

				The present algorithm authorizes the computation
of only one event at a time…and regulates the computations, via the variable ptp, according to the whole network advancement state, known by way of the clock Clk(p) (controls on all the etm). Once again, we avoid communication overhead,
even if computation is delayed for a moment, due to
an obsolete clock, since the problem will be solved
by further reception of messages coming from other processors. (Emphases added). 


	Accordingly, Mourad discloses and/or teaches the claim 1 limitation of control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,4,7-9,13-14,16-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al 2017/0076197 Al (“Rivera”) in view of Rouat, et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”).
 Regarding claim 1, Rivera teaches a processor comprising: a first neuromorphic core to implement a plurality of neural units of a neural network(Rivera, para 0025, “FIG. 1 illustrates a neural core circuit ("core") 100, in accordance with an embodiment of the invention. The core 100 comprises multiple pre-synaptic axons 15 and multiple post-synaptic neurons 11. Each neuron 11 has configurable operational parameters. The core 100 further comprises a synaptic crossbar 12 including multiple synapses 31, multiple rows/axon paths 26, and multiple columns/ dendrite paths 34.”) the first neuromorphic core comprising: a memory to store a current time-step of the first neuromorphic core (Rivera, para. 0045, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row.”); and a controller to (Riveria, para. 0037,   “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals.”).
Riveria fails to teach: a controller to track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core. 
However, Rouat teaches: a controller to track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core (Rouat, para. 0063, “The inverse membrane model 614 further outputs a flag, referred to as ‘SynchronizedFlag’ in Figure 6, which is activated when it is determined that the neuron will fire at the current simulation time, i.e. the values of UpdatedPostFiringTime and SimulationTime are equal. This allows to detect that the post-synaptic neuron will fire at the same time as the pre-synaptic neuron and causes the post-synaptic neuron to be sent back to the controller unit for redirecting towards a given processing element (references                         
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                    in Figure 5.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat to teach: a controller to track current time-steps of neighboring neuromorphic cores that receive spikes from or provide spikes to the first neuromorphic core.  The motivation to do so would be to implement a spiking neural network (SNN) that uses an event driven simulation strategy to simulate  only the time-steps in which a neuron has fired in the simulation thus speeding up the computation time when the time-driven element of the SNN is not be used(Rouat, para. 0032, “The SNN is based on a pipelined comparator used to find the next neuron to fire (as per the event-driven simulation strategy), with each neuron having a firing time associated therewith. The neuron's discharge is then processed by updating the postsynaptic neurons affected by the firing event. The architecture can be duplicated or otherwise scaled to increase the performance of the system. The system may also use synchrony processing for efficient event-driven simulation (SPEEDS) to allow temporal jumps when there is no activity within the spiking neural network and parallel computations when many events are processed at a specific timestep. Since the computational power is mostly used towards spike processing (rather than membrane potential updates), the system significantly improves efficiency as compared to time-driven implementations.”). 

                                            
                                                e
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        0
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        
                                            
                                                e
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        1
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        
   …
                                            
                                                e
                                                
                                                    
                                                        t
                                                    
                                                    
                                                        p
                                                    
                                                
                                                (
                                                m
                                                )
                                            
                                        

However, Mouraud teaches: a controller to control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores(Mouraud, pg. 5, left-column, “                        
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     knows the actual time T of the environment, and its current emission time                         
                            e
                            
                                
                                    t
                                
                                
                                    0
                                
                            
                        
                    . At initial time, all the processors emission times                         
                            e
                            
                                
                                    t
                                
                                
                                    p
                                
                            
                        
                     are set to 0. While the simulation runs, each processor, including                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                    , may have a partial and obsolete view of the clocks of the other processors. Each processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    , 0 ≤ m ≤ P, owns a local clock array Clk(m) storing the emission times it currently knows, for all the processors                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , 0 ≤ p ≤ P;        Clk(m)  =  Each time a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                    , sends a packet of events (spike emissions) to a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                    , the message is encapsulated with the local clock Clk(p). Hence the clock Clk(m) can be updated each time                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     receives a message.” Note: It is being interpreted that each time a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            p
                                        
                                    
                                
                            
                        
                     sends a packet of spike emissions to a processor                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     with the message encapsulated with its local clock Clk(p) that                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            r
                                        
                                        
                                            m
                                        
                                    
                                
                            
                        
                     uses to update its internal clock Clk(m) maps to the limitation of: control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores.). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Mouraud to teach a controller to control the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores. The motivation would be to preventing deadlock situations from happening in a dynamic-event spiking neural 
Regarding claim 4, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein, during a period of time in which the current time-step of the first neuromorphic core is the first time-step, the first neuromorphic core is to: process the first spike by accessing a first synapse weight associated with the first output spike and adjusting a first membrane potential delta; and process the second spike by accessing a second synapse weight associated with the second output spike and adjusting a second membrane potential delta (Riveria, para. 0047, “For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane potential variable V maintained in said row 21 is updated with the corresponding synaptic weight using an arithmetic logic unit (ALU) such as an adder 140.”).
Regarding claim 7, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to send a message to the neighboring neuromorphic cores indicating that the current time-step of the first neuromorphic core has been incremented (Riveria, para. 0037, “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global and wherein the controller of the first neuromorphic core is to receive a message from a first neighboring neuromorphic core of the neighboring neuromorphic cores indicating that the current time-step of the first neighboring neuromorphic core has been incremented(Rouat, para(s). 0051-0052, “[As shown by Figure 5], [t]he controller unit 502 is used to keep track of the current simulation time and feed the processing elements with pre-synaptic neurons firing at that precise time…Each pre-synaptic neuron memory                         
                            
                                
                                    506
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    506
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    506
                                
                                
                                    N
                                
                            
                        
                     is a buffer that serially feeds the synaptic processing element                         
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     of each processing element                         
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                    .The synaptic processing element                         
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     then uses the data received from the pre-synaptic neuron memory                         
                            
                                
                                    506
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    506
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    506
                                
                                
                                    N
                                
                            
                        
                     to compute the impact of spikes on the post-synaptic neurons. The synaptic processing element                        
                             
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     is also used to implement synchrony processing for efficient event-driven simulation by detecting post-synaptic neurons that are synchronized with the actual presynaptic neuron (i.e. neurons from separate processing elements                          
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                       that will fire at the same time). For this purpose, the synaptic processing element                         
                            
                                
                                    508
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    508
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    508
                                
                                
                                    N
                                
                            
                        
                     checks whether one or more neurons are synchronized with the neuron identified in the processing element                        
                             
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                     as possibly being the next neuron to fire. When synchronized neurons are identified, each processing                         
                            
                                
                                    504
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    504
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    504
                                
                                
                                    N
                                
                            
                        
                        associates an identifier (referred to as "SyncNeuronlD") with each synchronized neuron for identification thereof. In order to allow parallel computations, each
synchronized neuron is then redirected to the pre-synaptic neuron memories                         
                            
                                
                                    506
                                
                                
                                    0
                                
                            
                            ,
                             
                            
                                
                                    506
                                
                                
                                    1
                                
                            
                            ,
                             
                            …
                            ,
                             
                            o
                            r
                             
                            
                                
                                    506
                                
                                
                                    N
                                
                            
                             
                        
                     via the merger unit 512 and the controller unit 502.” Note: It is being interpreted that each synchronized neuron (i.e. being on the current time step) being redirected to the pre-synaptic neuron memories via the merger unit 512 and the controller unit 502 represents wherein the controller of the first neuromorphic core is to receive a message from a first neighboring neuromorphic core of the neighboring neuromorphic cores indicating that the current time-step of the first neighboring neuromorphic core has been incremented).
Regarding claim 8, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the controller of the first neuromorphic core is to send a message including at least a portion of the current time-step of the first neuromorphic core to the neighboring neuromorphic cores when the current time-step of the first of the first neuromorphic core changes by one or more timesteps(Riveria, para. 0037,  “The clock 6 produces clock signals used by the controller 9 to generate global synchronization signals. Each global synchronization signal generated signifies a global time step. Each global synchronization signal generated is distributed to all cores 100 in the network 280 at the same time. The dynamics of each core 100 is driven by a discrete global time step. Upon receiving a global synchronization signal, each core 100 begins to process the incoming spikes for the global time step signified by the global synchronization signal. As such, the cores 100 begin processing incoming spikes at the same time (i.e., synchronously).”).
Regarding claim 9, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the first neuromorphic core comprises a spike buffer, the spike buffer comprising a first entry to store spikes of a first time-step and a second entry to store spikes of a second time-step, wherein spikes of the first time-step and spikes of the second time-step are to be stored concurrently in the buffer(Riveria, para. 0041, “In one example implementation, the scheduler 60 is a dual port memory including rows and columns. Spikes from decoded address vent packets are stored in the scheduler 60, wherein rows represent future time steps and columns represents axons 15 of the core 100.”).
Referring to independent claim 13 it is rejected on the same basis as
Independent claim 1 since they are analogous claims.
Regarding claim 14, Riveria as modified in view of Rouat and in view of Mouraud teaches the medium of Claim 13, the instructions when executed by the machine to cause the machine to process, at the first neuromorphic core, a spike received from a second neuromorphic core, wherein the spike occurs in a first time-step that is later than the current time-step of the first neuromorphic core when the spike is processed (Riveria, para 0043, “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Regarding claim 16, Riveria as modified in view of Rouat and in view of Mouraud teaches the medium of Claim 13, the instructions when executed by the machine to cause the machine to, during a period of time in which the current time-step of the first neuromorphic core is a first time -step: process the first spike by accessing a first synapse weight associated with the first spike and adjusting a first membrane potential delta; and process the second spike by accessing a second synapse weight associated with the second spike and adjusting a second membrane potential delta(Riveria, para. 0047, “For each row 21 representing a neuron 11, the 
Referring to independent claim 17, it is rejected on the same basis as
Independent claim 1 since they are analogous claims.
Referring to dependent claim 18 is are also rejected on the same basis as dependent claim 14 since they are analogous claims.
Regarding claim 22, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein controlling the current time-step of the first neuromorphic core based on the tracked current time-steps of the neighboring neuromorphic cores comprises: allowing the current time-step of the first neuromorphic core to advance based on: a determination that no neuromorphic core that provides spikes to the first neuromorphic core has a time-step that is less than the current time-step of the first neuromorphic core(Mouraud, pg. 6, right column, “if ptp < 0 and (                        
                            ∀
                            m
                             
                            ≠
                            p
                        
                    )[sti ≤ etm or etm ≤ 0] then emission is authorized… If the emission is authorized, the CMC process updates the local emission time: etp ← sti.” Mouraud teaches the CMC process updates the local emission time: etp ← sti (i.e. allowing the current time-step of the first neuromorphic core to advance based on) if ptp < 0 (i.e. determination that no neuromorphic core that provides spikes to the first neuromorphic core has a time-step that is less than the current time-step of the first neuromorphic core)); and a determination that no neuromorphic core that receives spikes from the first neuromorphic core has a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of a plurality of time-steps(Mouraud, pg. 6, right column, “if ptp < 0 and (                        
                            ∀
                            m
                             
                            ≠
                            p
                        
                    )[sti ≤ etm or etm ≤ 0] then emission is authorized… If the emission is authorized, the CMC process updates the local emission time: etp ← sti.” Mouraud teaches (                        
                            ∀
                            m
                             
                            ≠
                            p
                        
                    )[sti ≤ etm or etm ≤ 0] (i.e. determination that no neuromorphic core that receives spikes from the first neuromorphic core has a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of a plurality of time-steps)).
Regarding claim 23, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the first neuromorphic core comprises weight summation circuitry logic to, during the current time-step: sum synapse weights for a neural unit into a first membrane potential delta for the neural unit for a first time-step(Riveria, paras. 0038-0047, see also fig. 6, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row. Specifically, for each time step, rows 21 of the array 20 are sequentially read out one at a time using a sequential scanner 30. The axon type register 110, the logical AND operator 120, the dot product module 130, the first 170, the adder 140, the second multiplexer 160, and the demultiplexer 150 are used to integrate spikes for each neuron 11 of the core 100. For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane Riveria teaches once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row (i.e. weight summation circuitry logic to, during the current time-step) specifically, for each time step, rows 21 of the array 20 are sequentially read out one at a time using a sequential scanner 30. For each axon type in the queue, a membrane potential variable V maintained in said row 21 is updated with the corresponding synaptic weight using an arithmetic logic unit (ALU) such as an adder 140 (i.e. sum synapse weights for a neural unit into a first membrane potential delta for the neural unit for a first time-step ) ); and ATTORNEY DOCKET NO.PATENT APPLICATION AA1995-US15/721,653 Confirmation No. 492310sum synapse weights for the neural unit into a second membrane potential delta for the neural unit for a second time-step(Riveria, paras. 0038-0047, see also fig. 6, “Once a global synchronization signal is received, a vector indicating all active axons 15 in the current time step is read from the scheduler 60 as a row. Specifically, for each time step, rows 21 of the array 20 are sequentially read out one at a time using a sequential scanner 30. The axon type register 110, the logical AND operator 120, the dot product module 130, the first 170, the adder 140, the second multiplexer 160, and the demultiplexer 150 are used to integrate spikes for each neuron 11 of the core 100. For each row 21 representing a neuron 11, the dot product module 130 computes the dot product between the vector of active axons 15 in the current time step and the synaptic connectivity information maintained in said row 21, i.e., the synaptic weights of all synapses 31 the dendrite 34 of the neuron 11 is connected to (Wj). The operator 120 logically ANDS the resulting dot product with the axon types maintained in the axon type register 110 to generate a queue of axon types. For each axon type in the queue, a membrane potential variable V maintained in said row 21 is updated with the corresponding synaptic weight using an arithmetic logic unit (ALU) such as an Riveria teaches specifically, for each time step, rows 21 of the array 20 are sequentially read out one at a time using a sequential scanner 30. For each axon type in the queue, a membrane potential variable V maintained in said row 21 is updated with the corresponding synaptic weight using an arithmetic logic unit (ALU) such as an adder 140 (i.e. sum synapse weights for the neural unit into a second membrane potential delta for the neural unit for a second time-step)).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al 2017/0076197 Al (“Rivera”) in view of Rouat, et al WO 2016/187706 Al(“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Lee US 2017/0193364 Al(“Lee”) .
Regarding claim 2, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim1, but does not teach: wherein the first neuromorphic core is to, during a first time-step of the first neuromorphic core: process a first spike received from a second neuromorphic core, wherein the first spike occurred at a second time-step of the second neuromorphic core that is later than the first time-step of the first neuromorphic core, to calculate a partial update to at least one membrane potential based on the first spike; and process a second spike received from a third neuromorphic core, wherein the second spike occurred at a third time-step of the third neuromorphic core that is earlier than the first time-step of the first neuromorphic core, to calculate a partial update to at least one membrane potential based on the second spike. 
However, Lee teaches: wherein the first neuromorphic core is to, during a first time-step of the first neuromorphic core: process a first spike received from a second neuromorphic core, wherein the first spike occurred at a second time-step of the second neuromorphic core that is later than the first time-step of the first neuromorphic core, to calculate a partial update to at least one membrane potential based on the first spike; and process a second spike received from a third neuromorphic core, wherein the second spike occurred at a third time-step of the third neuromorphic core that is earlier than the first time-step of the first neuromorphic core, to calculate a partial update to at least one membrane potential based on the second spike(Lee, para. 0053-0057, see also fig. 2A “Referring to FIG. 2A, during a first learning period, the pre-synaptic neuron 10_n may generate a pre-synaptic pulse P0 and input the pre-synaptic pulse P0 to the first electrodes of the synapses 30_nl to 30_n4 at a start time t0… the first post-synaptic neuron 20_1 may generate the first post-synaptic pulse Pl and input the first post-synaptic pulse Pl to the second electrode of the first synapse 30_nl at the delayed time t1 delayed by a first delay amount                         
                            ∆
                        
                    tl from the start time t0. The second postsynaptic neuron 20_2 may generate the second post-synaptic pulse P2 and input the second post-synaptic pulse P2 to the second electrode of the second synapse 30_n2 at the time t2 delayed by a second delay amount                         
                            ∆
                        
                    t2 from the start time t0. The third post-synaptic neuron 20_3 may generate the third post-synaptic pulse P3 and input the third post-synaptic pulse P3 to the second electrode of the third synapse 30_n3 at the time t3 delayed by a third delay amount                         
                            ∆
                        
                    t3 from the start time t0. The fourth post-synaptic neuron 20_ 4 may generate the fourth post-synaptic pulse P4 and input the fourth post-synaptic pulse P4 to the second electrode of the fourth synapse 30_n4 at the time t4 delayed by a fourth delay amount                         
                            ∆
                        
                    t4 from the start time t0… During the training time, i.e. duties times, the resistance values of the synapses 30 may be changed. Since the duty times tdl to td4 for which the pre-synaptic pulse 10 overlaps the post-synaptic pulses Pl to P4 are decreased from the first duty time tdl to the fourth duty time td4 (tdl>td2>td3>td4) during the first learning period shown in FIG. 2A, the synapses 30_11, 30_21, 30_31, 30_ 41, ... ,30_nl                         
                            σ
                            1
                        
                    , the synapses 30_14, 30_24, 30_34, 30_ 44, ... , 30_n4 connected to the fourth post-synaptic neuron 20_ 4 may have the smallest resistance change rate                         
                            σ
                            4
                        
                    . The synapses 30_12, 30_22, 30_32, 30_ 42, ... , 30_n2 connected to the second postsynaptic neuron 20_2 and the synapses 30_13, 30_23, 30_33, 30_ 43, ... , 30_n3 connected to the third postsynaptic neuron 20_3 may have resistance change rates                         
                            σ
                            2
                        
                     and                         
                            σ
                            3
                        
                    , respectively, between the resistance change rates                         
                            σ
                            1
                        
                     and                         
                            σ
                            4
                        
                    . That is,                         
                            σ
                            1
                            >
                            σ
                            2
                            >
                            σ
                            3
                            >
                            σ
                            4
                        
                    , wherein                         
                            σ
                        
                    : resistance change rate.” Lee teaches the first post-synaptic neuron 20_1 may generate the first post-synaptic pulse Pl and input the first post-synaptic pulse Pl to the second electrode of the first synapse 30_nl at the delayed time t1 delayed by a first delay amount                         
                            ∆
                        
                    tl the second postsynaptic neuron 20_2 may generate the second post-synaptic pulse P2 and input the second post-synaptic pulse P2 to the second electrode of the second synapse 30_n2 at the time t2 delayed by a second delay amount                         
                            ∆
                        
                    t2 (i.e. process a first spike received from a second neuromorphic core, wherein the first spike occurred at a second time-step of the second neuromorphic core that is later than the first time-step of the first neuromorphic core) the synapses 30_12, 30_22, 30_32, 30_ 42, ... , 30_n2 connected to the second postsynaptic neuron 20_2 may have resistance change rates                         
                            σ
                            2
                        
                     (i.e. to calculate a partial update to at least one membrane potential based on the first spike ) the pre-synaptic neuron 10_n may generate a pre-synaptic pulse P0 and input the pre-synaptic pulse P0 to the first electrodes of the synapses 30_nl to 30_n4 at a start time t0 (i.e. and process a second spike received from a third neuromorphic core, wherein the second spike occurred at a third time-step of the third neuromorphic core that is earlier than the first time-step of the first neuromorphic core) Since the duty times tdl to td4 for which the pre-synaptic pulse 10 overlaps the post-synaptic pulses Pl to P4 are decreased from the first duty time tdl to the fourth duty time td4 (tdl>td2>td3>td4) during the first learning period shown in FIG. 2A (i.e. to calculate a partial update to at least one membrane potential based on the second spike)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria as modified in view of Rouat and in view of Mouraud and further in view of Lee the motivation to do so would be to have a learning method for neuromorphic devices that allows for a variety of resistance levels for faster learning(Lee, para. 0005, “A neuromorphic device used in the neuromorphic technology includes a plurality of pre-synaptic neurons, a plurality of post-synaptic neurons, and a plurality of synapses. The neuromorphic device outputs pulses or spikes depending on a variety of levels, amplitudes, or times, according to learning states. When synapses of the neuromorphic device are made to learn, the synapses of the neuromorphic device may have high resistance dispersion for their efficiency. When the synapses of the neuromorphic device have a variety of resistance levels, a specific synapse can be made to rapidly learn within a short time.”).  
Claims 3, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al. 2017/0076197 Al (“Rivera”) in view of Rouat et al. WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Akopyan et al. US 2013/0073497 Al (“Akopyan”). 
Regarding claim 3, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core and a second spike from a third neuromorphic core, 
However Akopyan teaches during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first neuromorphic core is to receive a first spike from a second neuromorphic core (Akopyan, para. 0103, “In another example, if an [spike] event arrives at the module 54 within 9 timesteps from [spike] generation, the module 54 does not delay transmission of that [spike] event.” Note: It is being interpreted that the global time step value of the first neuromorphic core is equal to the spike delivery time step sent by the second neuromorphic core) and a second spike from a third neuromorphic core, wherein the first spike occurs in a second time-step and the second output spike occurs in a time-step that is different from the second time-step (Akopyan, paras. 0102-0103, “In one example, even if an [spike] event arrives at the module 54 within 3 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 6 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation. In another example, if an [spike] event arrives at the module within 7 timesteps from [spike] generation, the module 54 delays transmission of that [spike] event by 2 timesteps such that the [spike] event is transmitted from the module 54 at end of 9 timesteps from generation.” Note: It is being interpreted that the spike event that arrives within 3 time steps of its generation and the spike event that arrives within 7 time steps of its generation are generated by the third neuromorphic device).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud  and further in view of Akopyan to teach wherein, during a period of time in which the current time-step of the first neuromorphic core is a first time-step, the first  ensures a consistent delivery schedule for events as n timesteps from generation (n=9 in the above examples), eliminating random event delivery times.”). 
Regarding claim 20, Riveria as modified in view of Rouat and in view of Mouraud and further in view of Akopyan, teaches the method of Claim 19, further comprising, during a period of time in which the first neuromorphic core is set to the first time-step: processing the first spike by accessing a first synapse weight associated with the first spike and adjusting a first membrane potential delta; and processing the second spike by accessing a second synapse weight associated with the second spike and adjusting a second membrane potential delta(Riveria, para 0043, fig. 6 (elements 60, 70), “In one example, even if a spike arrives at the decoder 70 within 3 time steps from generation, the scheduler 60 delays transmission of that spike by 6 time steps.” Note: it is being interpreted that the scheduler adding a delay to the spike is processing the spike).
Referring to dependent claims 15 and 19 they are also rejected on the same basis as dependent claim 3 since they are analogous claims.
Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al 2017/0076197 Al (“Riveria”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Ros et al. IEEE Trans. Neural Networks 17.4 (2006)(“Ros”).
Regarding claim 5, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, wherein the controller is to determine a time-step of a second neuromorphic core that is to send spikes to the first neuromorphic core(Riveria, para(s). 0041-0042, “[As figure. 6 shows] [t]he control unit 180 alerts the scheduler 60 when a spike from a decoded address-event packet is ready to be written in the scheduler 60. The control unit 180 may also be used to compute a delay for a spike queued in the scheduler. Specifically, a delay is selectively imposed on received spikes before transmitting them to target axons 15. Each address-event packet further includes a time stamp indicating when a spike encapsulated in said address-event packet was generated.”(Emphasis added). Note: It is being interpreted that the time stamp indicating when a spike encapsulated in said address-event packet was generated allows the controller of the first neuromorphic core to determine a time-step of a second neuromorphic core that is to send spikes to the first neuromorphic core. ). 
Riveria as modified in view of Rouat and in view of Mouraud fails to teach that the controller is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core.
However, Ros teaches teach that the controller is to prevent the first neuromorphic core from advancing to a next time-step based on a determination that the time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core (Ros, pg. 1052, left-column; see also Fig. 2 at pg. 1053(detailing the bulk synchronous parallel programming model with barrier synchronization), “To organize the Note: It is being interpreted that each processing unit represents neuromorphic cores and step 3 of the bulk synchronic parallel programming model (BSP) in with barrier synchronization is used represents preventing the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Ros to teach: that the controller is to prevent the first neuromorphic core from advancing to a next time-step if the determined time-step of the second neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core. The motivation to do so would be to implement an effective hardware/software communication scheme by mapping the parallelization steps of BSP to software threads on the host computer (Ros, pg. 1052, “To minimize the time that hardware coprocessor spends waiting, it is desirable to overlap the computation and communication within the software component. As  a shared memory multiprocessor machine, an obvious choice is to use threads and shared memory, with a separate thread for 1) routing of postsynaptic spikes through to presynaptic events, 2) communicating with the hardware coprocessor, and 3) any learning that is required.”). 
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over  Riveria et al 2017/0076197 Al (“Riveria”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and in view of Filipp, et al. "Truenorth: Design and tool flow of a 65 mw 1 million neuron programmable neurosynaptic chip." IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015)(“Filipp”) and further in view of Akopyan et al. US 2013/0073497 Al (“Akopyan”). 
Regarding claim 6, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach wherein the controller prevents the first neuromorphic core from advancing to a next time-step if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps.
However, Filipp teaches wherein the controller prevents the first neuromorphic core from advancing to a next time-step (Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an incoming spike needs to account for travel distance and maximum network congestion, and must be within the next 15 ticks after the spike generation.” Note: it is being interpreted that 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud  and further in view of Filipp to teach wherein the controller is to prevent the first neuromorphic core from advancing to a next time-step.  The motivation to do so would be save power for the chip(Filip, pg. 1547, “[T]he token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done. The Token controller is a key to lowering active power consumption…”). 
	Furthermore, Akopyan teaches if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the current time-step of the first neuromorphic core by more than a threshold number of time-steps (Akopyan, para. 0102 “the module 54 selectively delays delivering (transmitting) each…[spike] as needed to achieve n timestamps from…[spike] generation to transmittal for every…[spike].For example, if a spike event requires between 3 and 9 timesteps to propagate in the network 50, the module 54 ensures 9 timesteps for all…spikes.”  Note: it is being interpreted that if the spike time is less than the threshold of 9 timestamps, the second neuromorphic core that is to receive the spikes is at an earlier delivery time step than the current delivery time step of the first neuromorphic core).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Akopyan to teach if a second neuromorphic core that is to receive spikes from the first neuromorphic core is set to a time-step that is earlier than the .
Claims  10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al 2017/0076197 Al (“Rivera”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Filipp, et al. "Truenorth: Design and tool flow of a 65 mw 1 million neuron programmable neurosynaptic chip." IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015)(“Filipp”). 
Regarding claim 10, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step. 
However, Filipp does teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step (Filipp, pg., 1546, “The SRAM is organized into 256 rows by 410 columns (not including redundant rows and columns). Each row corresponds
                        
                            
                                
                                    V
                                
                                
                                    j
                                
                            
                            
                                
                                    t
                                
                            
                        
                     its core and axon targets, and the programmed delivery tick.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of  Filipp to teach wherein the first neuromorphic core comprises a buffer comprising a first entry to store membrane potential delta values for the plurality of neural units for a first time-step and a second entry to store membrane potential delta values for the plurality of neural units for a second time-step.  The motivation to do so would be minimize the power consumption of the chip (Filip, pg. 1546, “Both SRAMs were designed to minimize the power consumption and the area, while meeting the necessary performance requirement. For example, we reduced the size of the FETs in the SRAM drivers, lowering the signal slew rate to 3.5 V/ns in order to save power.”). 
Regarding claim 11, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but does not teach the controller is to control the current time-step of the first neuromorphic core based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states. 
However Filipp teaches wherein the controller is to control the current time-step of the first neuromorphic core(Filipp, pg. 1546-1547 sec. F, “The token controller design is fully event-driven with commands and instructions generated to other blocks only when necessary, while keeping the core dormant, if there is no work to be done.” & see also pg. 1544 sec. V, “[The] delivery tick represents the least significant 4-bit of the tick counter… [t]he delivery tick of an Note: it is being interpreted that if there is no work being done in the core, the first neuromorphic core is prevented from advancing its tick counter) based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states(Filipp, pg. 1544, “The scheduler contains spike write/read/clear control logic and a dedicated 12-transistor (12T) 16 × 256-bit SRAM. The 256 bitlines of the SRAM correspond to the 256 axons of the core, while 16 word lines correspond to the 16 delivery ticks.”).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Filipp to teach the controller is to control the current time-step of the first neuromorphic core based on a number of allowed look ahead states, wherein the number of allowed look ahead states is determined by an amount of available memory to store spikes for the allowed look ahead states. The motivation to do so would be minimize the power consumption of the chip(Filip, pg. 1546, “Both SRAMs were designed to minimize the power consumption and the area, while meeting the necessary performance requirement. For example, we reduced the size of the FETs in the SRAM drivers, lowering the signal slew rate to 3.5 V/ns in order to save power.”). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera et al 2017/0076197 Al (“Rivera”) in view of Rouat et al WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and further in view of Costello et al US 2018/0122368 Al (“Costello”). 
a display communicatively coupled to the processor, or a network interface communicatively coupled to the processor (Rivera, paras. 0050-0051, fig. 9(elements 302, 304, 306, 308), “The computer system includes one or more processors, such as processor 302. The processor 302 is connected to a communication infrastructure 304 (e.g., a communications bus, cross-over bar, or network). The computer system can include a display interface 306 that forwards graphics, text, and other data from the communication infrastructure 304 (or from a frame buffer not shown) for display on a display unit 308.”).
Riveria as modified in view of Rouat and in view of Mouraud does not teach a battery communicatively coupled to the processor. 
However, Costello teaches a battery communicatively coupled to the processor (Costello, para. 0027, fig. 2(140, 240, 260), “FIG. 2 is an illustration of a device 240, in this example the smartphone 140 of FIG. 1….The one or more programs, which provide analytics, may be executed by a trained neuromorphic chip 265, specifically, or a neuromorphic processor, generally.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Costello to teach a battery communicatively couples to the processor.  The motivation to do so would be to allow a neuromorphic device to be used in a mobile device to do complex analysis (Costello, paras.0001-0002, “When participating in a remote communication method, including telephone calls, conference calls, video conferences, and web lecture, with one or more additional parties, a participant can only rely on his or her perception of . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Riveria et al. 2017/0076197 Al (“Riveria”) in view of Rouat et al. WO 2016/187706 Al (“Rouat”) and in view of Mouraud et al. "Damned: A distributed and multithreaded neural event-driven simulation framework." arXiv preprint cs/0512018 (2005)(“Mouraud”) and in view of Wei, Zhenqi, et al. "TAB barrier: Hybrid barrier synchronization for NoC-based processors." 2015 IEEE International Symposium on Circuits and Systems (ISCAS). IEEE, 2015(“Wei”).
Regarding claim 21, Riveria as modified in view of Rouat and in view of Mouraud teaches the processor of Claim 1, but do not teach: wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step.
However, Wei teaches: wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core(Wei, pg. 410, left-column, “Each dedicated synchronization controller (SC) to handle barrier messages from local pipeline and from other cores… barrier control registers in SC should be carefully configured by software in advance. Each SC owns two globally addressed barrier registers BCNT and BFLAG, instructing how barrier arriving (BARV) and releasing (BREL) messages are transmitted between involved cores. As figure 1 shows, BCNT is composed of eight 8-bit fields. The CNT field is used to record number of cores which have not arrived at the barrier yet.” (Emphasis added). Note: It is being interpreted that a processing core represents a neuromorphic core and the CNT field in the synchronization controller(SC) represents controlling the current time-step of a neuromorphic core)  based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step (Wei, pg. 410, right-column, “In TAB barrier, there can be more than one root core. A2A fields of multiple root cores are set to activate A2A synchronization between the root cores. Since BCNT register has seven PNT fields, the number of root cores supported in TAB barrier varies from two to eight. For 2-tree TAB barrier given in figure 2(c), PNT0 fields of root core (1, 1) and (2, 1) are configured as each other’s ID, and their CNT fields are set to the number of their children plus one. Similar to Tr barrier, a “BARV” message will be sent to core PNT0 when the CNT field is decreased to one.” & see also Wei, pg. 411, As figure 2(c) details root core (1,1)’s CNT field of 7 (i.e. root core (1, 1)’s current time step is 7) is determined by the neighborhood child cores of (0,2), (0,1), (0, 0), (1, 0), (1,2) and its parent Note: It is being interpreted that the CNT of 7 for root core (1,1) in figure2(c) and the CNT of 4 for root core (2, 1) in figure 2(c) calculated from each of the child and neighborhood cores is being mapped to the limitation of: based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step).   
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Riveria’s processor in view of Rouat and in view of Mouraud and further in view of Wei to teach: wherein the controller of the first neuromorphic core is to control the current time-step of the first neuromorphic core based on a first current time-step of a first neighboring neuromorphic core of the neighboring neuromorphic cores and a second current time-step of a second neighboring neuromorphic core of the neighboring neuromorphic cores wherein for at least one time period the first current time-step is different from the second current time-step. The motivation to do so would be implement a hybrid decentralized message exchange for a network-on-chips (NoC) using a parallel synchronization scheme to enact better overall chip performance (Wei, pg. 409, left-column, “Inspired by the decentralized message exchanging in A2A and Bf barriers, we propose a hybrid tree-based all-to-all barrier synchronization approach, TAB barrier, for NoC-based processor to improve barrier latency while remains low on-chip traffic during synchronization. Participated cores are divided into groups and are locally synchronized at sub-barrier cores like MS or Tr barriers. Then each .

                                        Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129